249 F.2d 292
NATIONAL LABOR RELATIONS BOARD, Petitioner,v.INTERNATIONAL BROTHERHOOD OF TEAMSTERS, CHAUFFEURS, WAREHOUSEMEN, AND HELPERS OF AMERICA, LOCAL 249, AFL-CIO, Respondent.
No. 12254.
United States Court of Appeals Third Circuit.
Argued November 7, 1957.
Decided November 14, 1957.

Arnold Ordman, Washington, D. C. (Jerome D. Fenton, Gen. Counsel, Stephen Leonard, Associate Gen. Counsel, Marcel Mallet-Prevost, Asst. Gen. Counsel, Robert J. Wilson, Attys., N.L.R.B., Washington, D. C., on the brief), for petitioner.
Ben Paul Jubelirer, Pittsburgh, Pa., for respondent.
Before MARIS, STALEY and HASTIE, Circuit Judges.
PER CURIAM.


1
The National Labor Relations Board has petitioned this court to enforce its order of August 2, 1956 against Local 249 of the International Brotherhood of Teamsters, Chauffeurs, Warehousemen & Helpers of America, directing the Union to desist from causing Lancaster Transportation Company to discharge and refuse reinstatement to its employee Elmer Charles Howard and to make him whole for loss of pay. The respondent opposes enforcement upon the ground that the Union garage steward who was found by the Board to have caused the company's action was not such an agent of the Union as to bind it by his acts and that the evidence does not support the Board's findings. We have carefully considered these contentions but find them to be without merit. Respondent's by-laws make it clear that the steward was acting within the general scope of his authority. The respondent was, therefore, answerable for his conduct. While the evidence was conflicting there is ample support in the record for the Board's finding that the actions of the steward constituted a violation of the National Labor Relations Act, 29 U.S.C.A. § 151 et seq.


2
A decree will be entered enforcing the order of the Board.